


Exhibit 10.30

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement and Release”) is made and
entered into by and between Patricia S. Andrews (“Employee”) and Incyte
Corporation (“Employer” or “Company”) in connection with Employee’s separation
of employment with Employer, effective as of August 29, 2012.

 

RECITALS

 

WHEREFORE, Employee will separate from employment with Employer as of August 29,
2012; and

 

WHEREFORE, pursuant to the terms and conditions of Employee’s Offer Letter with
Employer, dated September 10, 2008,  Employer is willing to provide to Employee
a severance payment to assist Employee in transitioning to new employment,
contingent upon Employee’s execution of this Agreement and Release.

 

NOW, THEREFORE, in consideration of the mutual promises and releases contained
herein and other good and valuable consideration as set forth herein, it is
hereby agreed as follows:

 

(1)           Severance.  In full and final settlement of any claims and demands
for relief which may be asserted by Employee against Employer, its predecessors,
successors and assigns, and the employees, directors, trustees, officers,
agents, attorneys and representatives of same, Employer will:

 

(a)                                 pay Employee a separation amount of
$573,648.19, an amount equal to one (1) year of Employee’s current base salary
($382,432.13) plus target bonus ($191,216.06), less all applicable withholdings
(the “Separation Payment”). Employee acknowledges and agrees that the Company
had no previous obligation to pay Employee this Separation Payment, absent her
signing this Agreement and Release.  The Company will pay the Separation Payment
to Employee as a lump sum payable on the next regular payroll date following the
Effective Date, as defined in Paragraph twelve (12).

 

(b)                                 pay for twelve (12) months following the
Effective Date (as defined in Paragraph 12), the full monthly premium for
Employee’s continued participation in the Company’s group health coverage
pursuant to COBRA, provided that Employee is eligible for and elects to receive
COBRA coverage on a timely basis.  Thereafter, Employee’s continued
participation in the Company’s

 

Page 1 of 6

 

Initials  PSA / PJS

 

--------------------------------------------------------------------------------


 

group health coverage pursuant to COBRA shall be at her sole expense.

 

(c)                                  pay the cost of a 12-month outplacement
package through Lee Hecht Harrison.  The amount due under this Paragraph will be
paid directly to Lee Hecht Harrison and shall not exceed $14,000.  Employee is
not permitted to seek outplacement services pursuant to this Paragraph until
after the Effective Date (as defined in Paragraph 12).

 

(d)                                 pay the cost of Employee’s reasonable
attorney fees up to and including September 12, 2012 (but specifically excluding
the attorney fees for the draft complaint), upon presentation of a detailed
invoice of such fees to the Company.

 

(e)                                  extend to a total of one hundred eighty
(180) days the period during which Employee may exercise any of her stock
options which were vested as of August 29, 2012.

 

(f)                                   employee will not be eligible for the
payments and other benefits described in this Paragraph until:  (i) the Company
has received an executed copy of this Agreement and Release, which Employee has
not revoked pursuant to Paragraph 11 below; and (ii) Employee has returned all
Company property and documents in accordance with Paragraph 15 below.

 

(2)           No Other Compensation.  Except as provided in Paragraph one (1),
all other benefits, bonuses and compensation provided by Employer to Employee
will cease on August 29, 2012, provided that Employee shall be paid all accrued
but unpaid vacation due in the amount of $22,798.84.

 

(3)           Release.  Employee hereby expressly agrees and acknowledges that
any and all claims and demands for damages, of whatever nature or kind,
including attorneys’ fees and costs, which Employee ever had or now has against
Employer, its predecessors, successors, employees, trustees, directors,
officers, assigns, agents, attorneys and representatives or affiliates, which
arose out of or relate in any way to Employee’s employment with or separation
from employment with Employer and/or its predecessors, shall be forever waived,
released or discharged.  Without limiting the generality of the foregoing waiver
and release, such claims include, but are not limited to (i) any claims under
the Employee Retirement Income Security Act, 29 U.S.C. Section 1001 et seq.; the
Age Discrimination in Employment Act, 29 U.S.C. Section 621 et seq.; Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq.;
the Civil Rights Act of 1991, 42 U.S.C. Sections 1981 and 1981a; the Americans
with Disabilities Act, 42 U.S.C. Section 12100 et seq.; the Sarbanes-Oxley Act
of 2002, as amended, 18 U.S.C. Section 1514A; the Delaware Discrimination in
Employment Act, 19 Del. C. Section 710 et seq.; the Delaware Handicapped Persons
Protections Act, 19 Del. C. Section

 

Page 2 of 6

 

Initials  PSA / PJS

 

--------------------------------------------------------------------------------


 

720; Delaware Whistleblowers’ Protection Act, 19 Del. C. Section 1701 et seq.,
and any other federal, state or local laws prohibiting employment
discrimination; (ii) claims relating to harassment, breach of contract or
wrongful discharge, or breach of express or implied covenants; (iii) claims
arising from any legal restrictions on Employer’s right to terminate its
employees; and (iv) claims that Employee was fraudulently induced to enter into
this Release.  Notwithstanding the foregoing, however, Employee and Employer
agree that Employee does not release or waive any claims that may arise after
the date that Employee signs this Agreement and Release or any other claims that
cannot legally be waived by this Agreement and Release.  Employee represents
that, to the best of her knowledge, no off-label promotion occurred during the
period of her employment by Company and that the Company took appropriate steps
to clarify for its employees any and all compliance-related concerns raised by
the Employee.

 

(4)           Understanding of Agreement and Release.  Employee represents and
agrees that she has not relied on any statements by Employer regarding her
rights under the various federal and state laws prohibiting discrimination in
the workplace.  Employee further acknowledges and agrees that Employer hereby
recommends, advises, counsels, and encourages Employee to consult with an
attorney of her own choosing and to discuss all aspects of this Agreement and
Release with such attorney of her own choosing.  Employee further acknowledges
that by delivery of this Agreement and Release, Employer has again advised
Employee to consult with an attorney prior to executing this Agreement and
Release.  Employee represents and agrees that she has carefully read this
Agreement and Release, that she understands and has full knowledge of all of the
provisions of this Agreement and Release, that she has consulted with an
attorney of her own choosing, and that she is voluntarily and of her own free
will and without any duress of any kind or nature entering into this Agreement
and Release.

 

(5)           Confidentiality of Agreement and Release.  Employee represents and
agrees that the terms of this Agreement and Release are confidential and further
represents and agrees that she will not disclose said terms to any person other
than her legal or financial advisors and members of her immediate family who
will be advised by Employee of the confidential nature of this Agreement and
Release.  Employee hereby agrees that a violation of the confidentiality
provision by her, or by any other of the aforementioned persons, shall
constitute a breach of the terms of this Agreement and Release.

 

(6)           Non-Disparagement.  Employee agrees that she will not make any
negative comments or disparaging remarks, in writing, orally or electronically,
about Company or any other related or affiliated entity, including their
respective officers, directors, managers and employees, and their respective
products and services.  However, nothing in this Agreement and Release is
intended to or shall be interpreted:  (i) to restrict or otherwise interfere
with Employee’s obligation to testify truthfully in any forum; or (ii) to
restrict or otherwise interfere with Employee’s right and/or obligation to
contact, cooperate with or provide information to any government agency or
commission.  Company agrees that its officers, directors and executives will not
make any negative comments or disparaging remarks, in writing, orally or
electronically, about Employee’s relationship with Company or the performance of
her duties with Employer.

 

Page 3 of 6

 

Initials  PSA / PJS

--------------------------------------------------------------------------------


 

Nothing in this paragraph or this Agreement and Release shall be interpreted to
restrict or inhibit in any manner Employer’s right and obligation (i) to testify
truthfully in any forum; or (ii) to contact, cooperate with or provide
information to any governmental agency.

 

(7)           Sufficiency of Consideration.  Employee acknowledges that the
payments and other benefits under Paragraph 1 are sufficient consideration
adequate to support the Release set forth in Paragraph 3 above, since the
Employee is receiving benefits she otherwise would not have been entitled to
receive had she not signed this Agreement and Release.

 

(8)           No Amendment.  Employee and Employer further expressly agree and
understand that, other than the Confidential Information and Inventions
Assignment Agreement referred to in paragraph 13 which remains in full force and
effect,  this Agreement and Release constitutes the complete and entire
agreement of the parties with respect to the subject matter hereof, and that any
other promises, inducements, representations, warranties, or agreements with
respect to the subject matter hereof have been superseded hereby and are not
intended to survive this Agreement and Release.  No amendment or modification of
this Agreement and Release shall be effective unless set forth in writing and
signed by both the Employee and a duly authorized officer of Employer.

 

(9)           Severability.  Nothing in this Agreement and Release is intended
to violate any law or shall be interpreted to violate any law.  If any paragraph
or part or subpart of any paragraph in this Agreement and Release or the
application thereof is construed to be overbroad and/or unenforceable, then the
court making such determination shall have the authority to narrow the paragraph
or part or subpart of the paragraph as necessary to make it enforceable and the
paragraph or part or subpart of the paragraph shall then be enforceable in
its/their narrowed form.  Moreover, each paragraph or part or subpart of each
paragraph in this Agreement and Release is independent of and severable
(separate) from each other.  In the event that any paragraph or part or subpart
of any paragraph in this Agreement and Release is determined to be legally
invalid or unenforceable by a court and is not modified by a court to be
enforceable, the affected paragraph or part or subpart of such paragraph shall
be stricken from the Agreement and Release, and the remaining paragraphs or
parts or subparts of such paragraphs of this Agreement and Release shall remain
in full, force and effect.

 

(10)         Choice of Law.  Employee and Employer agree that all matters
relative to the construction and interpretation of this Agreement and Release
shall be construed and interpreted in accordance with the laws of the State of
Delaware.

 

(11)         Revocation.  Employee represents and agrees that she has been
provided a period of twenty-one (21) days to consider the terms of this
Agreement and Release and has been advised that, once executed, this Agreement
and Release may be revoked by Employee within seven (7) days of the date
Employee signed this Agreement and Release.  Employee agrees that such
revocation, if any, shall be provided in writing to Employer, no later than
seven (7) days following the date Employee first signed this Agreement and
Release, at the following address:

 

Page 4 of 6

 

Initials  PSA / PJS

 

--------------------------------------------------------------------------------


 

Incyte Corporation

Experimental Station

Rt. 141 & Henry Clay Rd.

Building E336/204

Wilmington, DE  19880

Phone: [                   ]

Facsimile: [                 ]

Attn: Paula Swain, Human Resources

 

(12)         Effective Date.  This Agreement and Release shall not become
effective or enforceable until the eighth (8th) day after execution by Employee
(the “Effective Date”), provided that she has not earlier revoked this Release
as provided in Paragraph eleven (11).

 

(13)         Confidential Information.  Regardless of whether Employee signs
this Agreement and Release, she remains obligated to continue to comply with the
Confidential Information and Invention Assignment Agreement which she executed
as a condition of employment pursuant to the terms and conditions of her Offer
Letter with Company, dated September 10, 2008.

 

(14)         Duty to Notify.  In the event Employee receives a request or
demand, orally, in writing, electronically or otherwise, for the disclosure or
production of confidential information which Employee created or acquired in the
course of her employment (as defined in the Confidential Information and
Invention Assignment Agreement referenced above in Paragraph 13), Employee must
notify immediately the Company’s General Counsel by calling [             ]. 
Regardless of whether Employee is successful in reaching the Company’s General
Counsel by telephone, Employee also must notify the Company’s General Counsel
immediately in writing, via certified mail, at the following address:  Incyte
Corporation, Experimental Station, Rt. 141 & Henry Clay Road, Building E336/226,
Wilmington, DE 19880.  A copy of the request or demand as well as any and all
documents potentially responsive to the request or demand shall be included with
the written notification.  Employee shall wait a minimum of ten (10) days (or
the maximum time permitted by such legal process, if less) after sending the
letter before making a disclosure or production to give the Company time to
determine whether the disclosure or production involves confidential and/or
proprietary information, in which event the Employer may seek to prohibit and/or
restrict the production and/or disclosure and/or to obtain a protective order
with regard thereto.

 

(15)         Company Property and Documents.  Regardless of whether Employee
signs this Agreement and Release, and as a condition of receiving the payments
and other benefits set forth in Paragraph 1, Employee must return to Paula
Swain, retaining no copies, (i) all Company property (including, but not limited
to, office, desk or file cabinet keys, identification/key cards and parking
passes, and equipment, such as computers and prints outs) and (ii) all Company
documents (including, but not limited to, all hard copy, electronic and other
files, forms, lists, charts, photographs, correspondence, computer records,
programs, notes,

 

Page 5 of 6

 

Initials  PSA / PJS

 

--------------------------------------------------------------------------------


 

memos, disks, DVDs, etc.)  Regardless of whether Employee signs this Agreement
and Release, and as a condition of receiving the payments and other benefits set
forth in Paragraph 1 above, Employee also must download all Employer-related
electronically stored information (including but not limited to emails) from any
personal computer and/or other storage devices or equipment or personal email
accounts and  return all downloaded  material or otherwise electronically stored
information and completely remove all such electronically stored information
from the hard drive of such personal computer and/or all other storage devices
or personal email accounts and, if requested, certify to Paula Swain that
Employee has done so.

 

(16)         Statement of Non-Admission.  Nothing in this Agreement and Release
is intended as or shall be construed as an admission or concession of liability
or wrongdoing by Employer or any related of affiliated entity.  Rather, the
proposed Agreement is being offered for the sole purpose of settling
cooperatively and amicably any and all possible disputes between the parties.

 

 

/s/ Laurence V. Cronin

 

/s/ Patricia S. Andrews

Witness

Patricia S. Andrews

 

 

 

 

 

Date:

10/12/12

 

 

 

 

 

 

 

Incyte Corporation

 

 

 

 

 

 

Date:

10/15/12

 

By:

/s/ Paula J. Swain

 

 

Paula J. Swain

 

 

Executive Vice President, Human Resources

 

Page 6 of 6

 

Initials  PSA / PJS

 

--------------------------------------------------------------------------------

 
